NO. 07-09-0225-CV

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL E

                                       OCTOBER 25, 2010

                             ______________________________


               INTERSTATE FIRE AND CASUALTY COMPANY AND
         UNITRIN COUNTY MUTUAL INSURANCE COMPANY, APPELLANTS

                                                 V.

                      GREAT WESTERN DRILLING LTD. D/B/A
                  GREAT WESTERN DRILLING COMPANY, APPELLEE

                           _________________________________

             FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;

                  NO. 07-04-20833; HONORABLE PAT PHELAN, JUDGE

                            _______________________________


Before CAMPBELL and PIRTLE, JJ. and BOYD, S.J.1


                                   MEMORANDUM OPINION


       Pending before this Court is a Motion to Dismiss and Remand in which the

parties represent they have reached a settlement and no longer wish to pursue this

appeal. The motion is signed by counsel for all parties to this appeal. Pursuant to Rule

1
 John T. Boyd, Senior Justice (Ret.), Seventh Court of Appeals, sitting by assignment. Tex. Gov't Code
Ann. § 75.002(a)(1) (Vernon 2005).
42.1(a)(2)(B), we grant the motion, set aside the trial court's judgment as it pertains to

the parties to this appeal, and without passing on the merits of the appeal, remand the

cause to the trial court for the parties to effectuate their settlement agreement. Having

granted relief at the request of the parties, no motion for rehearing will be entertained

and our mandate will issue forthwith.




                                                Patrick A. Pirtle
                                                    Justice




                                            2